Ireland, J.
(dissenting, with whom Marshall, C.J., and Bots-ford, J., join). For essentially the same reasons outlined by the Appeals Court in its decision in this case, Commonwealth v. Santiago, 70 Mass. App. Ct. 519 (2007), I conclude that, even taking *581as a whole the allegations in the affidavit (i.e., the defendant’s arrest record for drugs, firearms possession, violence, possession of BB pistol, and the presence of two dogs), the evidence available to the clerk-magistrate did not establish the probable cause necessary to support the issuance of a “no-knock” warrant. Therefore, I respectfully dissent.